Filed 5/31/22 Sun v. The Permanente Medical Group, Inc. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 ZHIXUN SUN SAMUEL,                                                  H045278
                                                                    (Santa Clara County
           Plaintiff and Appellant,                                  Super. Ct. No. 2015-1-CV-284209)

           v.

 THE PERMANENTE MEDICAL
 GROUP, INC.,

           Defendant and Respondent.


         Plaintiff Zhixun Sun Samuel (Sun) brought this action against his former
employer, defendant The Permanente Medical Group, Inc. (TPMG), for age
discrimination, national origin discrimination, retaliation against whistleblowing,
wrongful termination in violation of the California Family Rights Act (CFRA), wrongful
termination in violation of public policy, breach of the covenant of good faith and fair
dealing, and punitive damages. The trial court granted TPMG’s motion for summary
adjudication, and entered judgment in TPMG’s favor, denying Sun’s request to continue
the hearing on the summary judgment motion, and denying Sun’s motion to compel
further discovery responses. Sun appeals. We affirm.
                                               I. PROCEDURAL ISSUES
         We commence by addressing certain preliminary procedural issues. TPMG asks
this court to affirm the trial court’s orders based on Sun’s failure to comply with the
procedural requirements for briefing. We decline TPMG’s invitation. Sun represents
himself in this appeal, as he did at the trial court. As a party representing himself, Sun
“ ‘is entitled to the same, but no greater, consideration than other litigants and attorneys.’
[Citations.] Accordingly, we may disregard factual contentions that are not supported by
citations to the record [citation] or are based on information that is outside the record
[citation]. [Fn. omitted.] We may disregard legal arguments that are not supported by
citations to legal authority [citation] or are conclusory [citation]. . . . [W]e will bear in
mind that an ‘ “order of the lower court is presumed correct.” ’ [Citation.] Therefore,
[the appellant] has the burden of affirmatively showing any error. [Citation.]”
(Tanguilig v. Valdez (2019) 36 Cal.App.5th 514, 520, rehg. den. (June 18, 2019), review
den. (Aug. 21, 2019) (Tanguilig).) However, consistent with ethical considerations
related to the treatment of individuals without counsel, the liberal construction of
pleadings is a reasonable accommodation the court can make to a self-represented
litigant, and we will do so here. (Cal. Judges. Assn., Jud. Ethics Com., Opn. No. 76
(2018) at pp. 1, 9
 [as of
May 27, 2022], archived at: .)
       In his appellant’s opening brief, Sun provides a statement of facts without citing to
the record he designated—a 494-page Clerk’s Transcript. Instead, he cites several
exhibits purportedly presented to the trial court, which he later moved this court to
consider as part of the record on appeal, a request we granted. Sun waited until filing his
reply brief to make a second motion to augment the record with five additional exhibits.
We deny this motion. Sun has not proffered any excuse for his delay in seeking to
augment or correct the record with these exhibits. (See Regents of University of
California v. Sheily (2004) 122 Cal.App.4th 824, 827, fn. 1.) Moreover, he has not
provided any evidence that the documents attached to the motion were before the trial
court when it ruled on TPMG’s motion for summary judgment, or Sun’s motions to
compel further responses and for a continuance. (Vons Companies, Inc. v. Seabest

                                               2
Foods, Inc. (1996) 14 Cal.4th 434, 444, fn. 3.) As the exhibits attached to his January 21,
2020 motion to augment are not considered part of the record on appeal, we will also
disregard factual contentions made in Sun’s appellant’s reply brief that are supported by
citation to those exhibits. (Tanguilig, supra, 36 Cal.App.5th at p. 520.)

       While we will exercise our discretion to construe Sun’s brief liberally in an effort
to determine the nature of Sun’s complaints, we decline to search the portions of record
not cited by Sun in his appellant’s opening brief to determine if they support his
contentions on appeal. (See Schmidlin v. City of Palo Alto (2007) 157 Cal.App.4th 728,
738.) We will also disregard legal arguments that are conclusory or not supported by
citations to legal authority. (Tanguilig, supra, 36 Cal.App.5th at p. 520.) With these
caveats, we turn to the merits of Sun’s appeal.
                                       II. BACKGROUND
   A. Undisputed Facts
       We primarily base our factual summary on TPMG’s separate statement of
undisputed material facts and the evidence submitted with that statement below. The
Code of Civil Procedure requires summary judgment opposition papers to “include a
separate statement that responds to each of the material facts contended by the moving
party to be undisputed, indicating if the opposing party agrees or disagrees that those
facts are undisputed,” and to include “a reference to the supporting evidence” where a
fact is disputed. (Code Civ. Proc., § 437c, subd. (b)(3).) To the extent Sun provided such
a separate statement in response to TPMG’s motion for summary judgment, he did not
designate that statement as part of the record on appeal, in either the notice designating
the record on appeal that he filed in the trial court, or in the two requests he made to this
court to augment the record. This court granted an unopposed motion to augment the
record with 20 exhibits Sun purportedly provided to the trial court in opposition to the




                                              3
motion for summary judgment.1 We have reviewed those exhibits as cited by Sun in his
appellant’s opening brief. However, where Sun contends on appeal that a fact is
disputed, but has failed to cite any evidence in the record supporting the existence of a
dispute, we treat those facts as undisputed.
       1. Sun’s Employment History Prior to October 2014
       Sun worked for TPMG from 2007-2014; his employment was governed by TPMG
policies and a collective bargaining agreement (CBA).2 Sun received training on
TPMG’s policies regarding harassment, discrimination, and retaliation. Sun was 54 years
old when he was hired at TPMG; his supervisor, Julie Hsu, was over 60 years old and
remained employed by TPMG at the time relevant to this case.
       Sun worked as a Sonographer II, performing echocardiogram studies in inpatient
and outpatient settings. His job required that he not only take quality images, but also
communicate effectively with patients, family members, and coworkers. During his
employment, Sun received annual evaluations conducted by manager Robert Jackson.
While Sun received praise for his technical skills, he was warned on several occasions
beginning in 2008 that he needed to improve his communication skills.
       By December 2012, Jackson continued to report deficiencies in Sun’s
communication skills. Sun’s rating in the “Member/Patient Interaction and Customer

       1
          TPMG objected to the trial court considering these exhibits in ruling on the
motion for summary judgment. There is no evidence in the record that the trial court
ruled on these objections. While the trial court’s failure to rule on objections preserves
the objections for appeal (Code Civ. Proc., § 437c, subd. (q)), TPMG does not, in its
respondent’s brief, object to this court considering the exhibits on this basis. Because the
trial court did not rule on TPMG’s objections, we consider the exhibits in determining
whether Sun has met his burden on appeal. (LPP Mortgage, Ltd. v. Bizar (2005) 126
Cal.App.4th 773, 777.)
        2
          It is unclear whether the trial court had a copy of the CBA at the time it ruled on
the motion for summary judgment. In his second motion to augment, Sun suggests the
documents attached thereto, including the CBA, were part of a motion for
reconsideration. As discussed at footnote 6, post, Sun’s motion for reconsideration was a
post-judgment motion and is not properly part of this appeal.


                                               4
Service” category of “Displays Courtesy and Compassion to Customers” went from
“Meets” in 2011 to “Needs Improvement” in 2012. Although technically proficient,
Jackson noted that Sun’s “deficiencies in the area of communication are creating
issues. . . . [Sun] must work to create a positive, friendly, caring perception. . . . His
closed, reticent and laconic style does not convey that impression, but quite the opposite
and patients and staff have commented unfavorably about this to management.”
       In a July 2014 review, Jackson rated Sun as “does not meet” in the member/patient
interaction categories of “displays courtesy and compassion to customers,” and “listens
and responds promptly to customers,” noting that Sun “shows a lack of attentiveness to
customer needs.”3 Jackson also rated Sun “does not meet” in “Quality and Performance
Improvement” and “Professional Responsibility,” pertaining to his ability to follow
instructions and respond to management direction. Sun was rated “needs improvement”
in areas of “Cooperation and Teamwork,” “Communication and Documentation,” and
“Safety, Security and Infection Control.” Jackson gave Sun an overall rating of “needs
improvement,” indicating that Sun had a “constant and consistent pattern of complaints”
related to his communication skills, despite management “constantly and consistently
urg[ing] him to improve” those skills. Jackson confirmed that Sun had been made aware
that his performance regarding communication was unacceptable.
       TPMG produced evidence of several complaints about Sun during his
employment. In 2011, Sun received coaching from management and two written
warnings based on patient complaints concerning the way Sun conducted ultrasounds. In
the July 2014 performance review, Jackson reported a “near continuous stream of
complaints from patients and staff throughout [Sun’s] tenure with [TPMG].” Sun


       3
         On appeal, Sun contends that he did not receive a review in July 2014, and did
not receive the subject document until April 2016. Sun does not cite any evidence in the
record to support this contention. Nor does he cite to evidence in the record indicating
that he raised this objection to the trial court.


                                               5
received two written warnings in 2012 and 2013 for leaving patient bedrails down or at
an unsafe height. He was suspended in October 2013 as a result of his care of a neonatal
patient, and again in August 2014 for being a “no call/non-show.” TPMG notified Sun
that failure to sustain acceptable performance and attendance in the future would likely
result in termination.
       2. Sun’s Employment History in October 2014
       On October 1, 2014, Sun attended a meeting to introduce a new manager, Melanie
Londono, at which he raised objections to prior discipline he had received and addressed
negative experiences he had at TPMG. When informed that the meeting was not an
appropriate time to discuss such issues, Sun persisted. Londono asked Sun to remain
after dismissing the rest of the staff from the meeting, but he left. Several employees
reported feeling uncomfortable because of the meeting, although Sun testified that he was
not angry or irritated during the meeting.
       Approximately a week later, Sun and his union representative met with TPMG
management to investigate his recent conduct. Sun acknowledged that he understood
management’s direction at the October 1, 2014 meeting, but continued to express
dissatisfaction with a nurse questioning his treatment of patients. Sun’s supervisor, Hsu,
attended the meeting to provide “language support” for Sun. She “ask[ed] the group to
consider that Mr. Sun was a valuable worker, and his wife needed surgery soon.” At the
end of the meeting, Sun was placed on paid administrative leave and instructed not to
enter the facility except to receive medical care for himself or a family member, or to
visit the pharmacy. Sun was also told he needed to be available to meet with
management during his leave; Sun asked if he could go to Los Angeles while on leave,
and was informed he needed to be available to meet with management during his normal
shift hours.
       Management learned that Sun visited the TPMG facility on October 8 and October
9, 2014, in order to submit a verification of treatment (VOT) and complete a time-off

                                             6
form related to his wife’s surgery in November 2014, and to discuss personnel matters
with a physician. Londono contacted Sun shortly thereafter to schedule a meeting. Sun
stated he was unavailable because he was in Los Angeles, despite having been told that
he was required to be available for meetings while on administrative leave. Sun indicated
he wanted to be on “FMLA” related to his wife’s surgery on November 3, 2014.
Londono directed him to “the 1-877 HR number to fill out the proper forms.”
       TPMG terminated Sun’s employment effective October 22, 2014, based on his
inappropriate behavior and failure to follow reasonable directions, and as the culmination
of a history progressive discipline. The decision to terminate Sun was made by Londono,
Pat McKenna, and HR consultant Ron Rich. Londono, McKenna, and Rich are not
officers or directors of TPMG; they do not have authority to set policies for TPMG, and
do not make decisions that determine TPMG’s corporate policies.
       Londono and McKenna each stated that, prior to his termination, Sun did not
complain of alleged illegal activity or noncompliance with state, federal, or local rules or
regulations, nor did he complain about illegal, wrongful, or unsafe patient care, services,
or conditions at the TPMG facility. At the meeting with management on October 22,
2014, Sun did not allege that he was denied protected leave, treated differently because of
taking protective leave, or treated differently because of his age or national origin. Sun
had not applied for CFRA/ FMLA leave at the time of his termination, or been approved
for such leave. Londono confirmed that Sun’s visit to the facility while on administrative
leave was one of the reasons for his termination, based on his inability to follow
directions.
       At the time of Sun’s termination, there were six full-time technologists in Sun’s
department, two of whom were Caucasian and four of whom were of Asian descent.
After his termination, two of the existing Sonographers II in the department took over
Sun’s duties. Thereafter, a Sonographer I was hired; all qualified people who applied



                                             7
were considered based on their seniority, as this was a union position. Neither age nor
national origin was considered.
   B. Procedural History
       Sun filed suit against TPMG in 2015, and amended his complaint in 2016, alleging
causes of action for age discrimination, national origin discrimination, retaliation against
whistleblowing, wrongful termination in violation of the CFRA, wrongful termination in
violation of public policy, breach of the covenant of good faith and fair dealing, and
punitive damages. TPMG answered the amended complaint, and thereafter moved for
summary judgment or, in the alternative, summary adjudication as to each cause of
action, providing a separate statement of undisputed material facts as required by Code of
Civil Procedure section 437c, subdivision (b)(1). The court set the hearing on TPMG’s
motion in September 2017.
       Prior to filing written opposition to the motion for summary judgment, Sun moved
to compel TPMG’s further response to a request for production of documents.
Contemporaneously, Sun moved to continue or suspend the hearing on TPMG’s
summary judgment motion, citing Code of Civil Procedure section 437c, subdivision (h),4
which requires the court to deny a motion for summary judgment, or continue the
hearing, “if it appears from the affidavits submitted in opposition [to the motion] . . . that
facts essential to justify opposition may exist, but cannot, for reasons stated, be
presented. . . .” Sun alleged that TPMG was misusing the discovery process and refusing
to produce specific documents that he believed were material to the action. Sun also
claimed that TPMG would not provide information about the age and salary level of two
new employees who “substituted [Sun’s] position,” and would not provide Sun a copy of
the transcript from Sun’s deposition.


       4
        Undesignated statutory references are to the Code of Civil Procedure unless
otherwise noted.


                                              8
       Sun filed opposition to TPMG’s motion for summary judgment. It is not clear
from the record whether Sun submitted a separate statement to the trial court responding
to the material facts contended by TPMG as required by section 437c, subdivision (b)(3).
In his declaration in opposition to TPMG’s motion, Sun indicated that he filed “Exhibit
1-20 of documentary evidences and Separate Statement of Undisputable Material Facts in
Support of his Opposition to MSJ or MSA.”5 He referenced the exhibits in portions of
his opposition and declaration, but did not state what material facts the exhibits
supported.
       The court held a hearing on Sun’s motion to continue and on TPMG’s motion for
summary judgment in September 2017. The court denied the requested continuance,
finding that Sun had failed to explain what if anything prevented him from obtaining the
sought-after discovery sooner, and had failed to provide admissible evidence of any
discovery abuse or dilatory tactics on TPMG’s part. The court noted that it was unclear
whether most of the evidence Sun was seeking was “essential” to the issues to be
adjudicated in the motion for summary judgment, in particular TPMG policies and Sun’s
own deposition transcript. The court indicated that information about the age of the
employees who replaced Sun would be “relevant and essential” to Sun’s age
discrimination claim.
       The court then granted TPMG’s motion for summary judgment. In doing so, the
court found that TPMG proffered evidence of legitimate, nondiscriminatory and
nonretaliatory reasons for terminating Sun’s employment. The court also concluded that
Sun had failed cite to admissible evidence showing that TPMG’s asserted reasons were

       5
         Sun did not designate as part of the record on appeal his own separate statement.
The superior court clerk sent a rejection letter on the date Sun filed his opposition to the
summary judgment motion, stating “separate stmt missing signature.” Sun designated the
exhibits referenced above as part of the record on appeal, and this court granted his
motion to augment the record to include the exhibits when they were not provided in the
clerk’s transcript.


                                             9
untrue or pretextual. Accordingly, the court ruled Sun’s age discrimination, national
origin discrimination, and retaliation claims failed. Similarly, regarding Sun’s claim for
wrongful termination in violation of the CFRA, the court found that Sun failed to produce
evidence showing that TPMG terminated him because he exercised his right to take leave
under the CFRA, and granted summary adjudication accordingly. As Sun’s claim for
wrongful termination in violation of public policy incorporated the allegations that made
up the first four causes of action, the court ruled in TPMG’s favor on that cause of action
as well. The trial court found that Sun had not produced any admissible evidence of the
existence of a contract between himself and TPMG, and thus granted summary
adjudication on his claim for breach of the covenant of good faith and fair dealing.
Finally, the court determined that TPMG proffered uncontroverted evidence that
Londono, McKenna, and Rich did not exercise substantial independent authority and
judgment in corporate decision making, such that punitive damages were not authorized
under Civil Code section 3294, subdivision (b).
       In October 2017, the trial court heard Sun’s motion to compel TPMG’s further
responses to his request for production of documents. The trial court denied the motion,
finding that Sun had “not met his burden of demonstrating good cause for production of
the documents sought.”6
       The court thereafter entered judgment in TPMG’s favor. Sun’s appeal is timely
and proper as to the October 2017 judgment and the relevant pre-judgment orders. (
§§ 904.1, subd. (a)(1), 906; Cal. Rules of Court, rule 8.104(d).)

       6
         After filing notice of the instant appeal, Sun filed a motion for reconsideration of
the order denying the motion to compel. The trial court’s ruling on the motion is not part
of the record on appeal. Based on the register of actions, it appears the trial court heard
the motion in November 2017. To the extent Sun challenges the trial court’s order on
that motion, which the court issued after issuing the appealable judgment, Sun should
have filed a separate notice of appeal. (See DeZerega v. Meggs (2000) 83 Cal.App.4th
28, 43.) This court will review only the trial court’s October 2017 order denying the
motion to compel.


                                             10
                                      III.    DISCUSSION
       Sun challenges the orders denying his motion to compel further discovery
responses and motion to continue the hearing on the motion for summary judgment, as
well as the order granting summary judgment. Finding no error, we affirm the trial
court’s orders.
   A. The Court Properly Denied Sun’s Motion to Continue
       Sun sought to continue the hearing on TPMG’s motion for summary judgment
pursuant to section 437c, subdivision (h), which states, “If it appears from the affidavits
submitted in opposition to a motion for summary judgment or summary adjudication, or
both, that facts essential to justify opposition may exist but cannot, for reasons stated, be
presented, the court shall deny the motion, order a continuance to permit affidavits to be
obtained or discovery to be had, or make any other order as may be just.” We review the
ruling on a request for a continuance under section 437c, subdivision (h) for abuse of
discretion. (Chavez v. 24 Hour Fitness USA, Inc. (2015) 238 Cal.App.4th 632, 643
(Chavez).)
       To obtain a continuance, Sun was required to show that the facts he sought were
essential to opposing the motion, he had reason to believe those facts existed, and the
reason why he needed additional time to obtain the facts. (Chavez, supra, 238
Cal.App.4th at p. 643.) “The reason for this ‘exacting requirement’ [citation] is to
prevent ‘every unprepared party who simply files a declaration stating that unspecified
essential facts may exist’ [citation] from using the statute ‘as a device to get an automatic
continuance.’ [Citation.]” (Ibid.) Thus, Sun had the burden to justify his need for a
continuance, “ ‘by detailing both the particular essential facts that may exist and the
specific reasons why they cannot then be presented.’ [Citation.]” (Ibid.)
       Although Sun alleges on appeal that TPMG engaged in “discovery abuse and
insufficient discovery,” thus arguing that the trial court erred when it denied his
continuance request, he does not cite to any evidence in the record on appeal in support

                                             11
of his argument. He states that TPMG failed to produce documents pursuant to various
provisions of the Code of Civil Procedure, but does not identify the efforts he made to
obtain the documents prior to filing the motion to compel. Although the trial court stated
that information concerning the age of the employees who replaced Sun is “essential” to
establish Sun’s claim for age discrimination, Sun has not shown that the trial court
abused its discretion in then denying the requested continuance when Sun failed to
explain why he was unable to obtain the information prior to the hearing on TPMG’s
motion for summary judgment. As the trial court noted, the case had been pending for
over two years. Sun provided no explanation why he waited until after TPMG filed for
summary judgment to seek the trial court’s assistance in obtaining the information. Sun
does not address this on appeal. Nor does he explain why he was unable to obtain his
own copy of his deposition transcript, the other document he claims to be “essential” on
appeal. As Sun did not meet his burden under section 437c, subdivision (h), to justify a
continuance, the trial court did not err in denying his motion.
   B. The Court Properly Denied Sun’s Motion to Compel Further Responses to
      Request for Production of Documents
       It is not clear from Sun’s opening brief whether he seeks review of the trial court’s
order denying his motion to compel TPMG’s further responses to request for production.
In the “argument” section of his brief, Sun includes a heading entitled “[Sun’s] MOTION
TO CONTINUE & MOTION TO COMPEL.” He then argues that TPMG responded to
multiple “RPD” with “false promises,” without citing to any facts from the record on
appeal. None of the exhibits cited by Sun in his opening brief concern his discovery
efforts during the litigation. He has not cited to the initial request for production of
documents, TPMG’s response(s) thereto, or any efforts he made to obtain further
responses from TPMG. Nor has Sun cited any legal authority in support of his contention
that the trial court erred in denying his motion to compel. Sun bears the burden to prove
that the trial court abused its discretion by denying the motion to compel. As he has


                                              12
failed to do so, we find no error. (See Tanguilig, supra, 36 Cal.App.5th at p. 520; Avant!
Corp. v. Superior Court (2000) 79 Cal.App.4th 876, 881.)
   C. The Court Properly Granted Summary Judgment to TPMG
       We review an order granting summary judgment de novo, applying the same
three-step analysis the trial court must employ: “First, we identify the issues framed by
the pleadings. Second, we determine whether the moving party has established facts
justifying judgment in its favor. Finally, in most cases, if the moving party has carried its
initial burden, we decide whether the opposing party has demonstrated the existence of a
triable issue of material fact. [Citation.]” (Serri v. Santa Clara University (2014) 226
Cal.App.4th 830, 858-859 (Serri).) “[W]e view the evidence in a light favorable to the
losing party . . . , liberally construing [his or] her evidentiary submission while strictly
scrutinizing the moving party’s own showing and resolving any evidentiary doubts or
ambiguities in the losing party’s favor.” (Id. at p. 859.)
       1. Cause of Action for Age Discrimination7
              a. Legal Principles and the Standard of Review
       California has adopted the so-called McDonnell Douglas test established by the
United States Supreme Court for trying claims of employment discrimination. (Guz v.
Bechtel National, Inc. (2000) 24 Cal.4th 317, 354 (Guz).) That three-stage burden-
shifting test “allows discrimination to be inferred from facts that create a reasonable
likelihood of bias and are not satisfactorily explained.” (Ibid.) While in a trial the
plaintiff has the initial burden to establish a prima facie case of discrimination,8 in a

       7
          Sun raised two discrimination causes of action in his first amended complaint,
age discrimination and national origin discrimination. In his opening brief, Sun does not
address the trial court’s ruling on the national origin discrimination cause of action. He
addressed the issue in his reply brief without citing to any evidence from the record, or
any legal authority. As such, he has waived review of that issue. (See Holden v. City of
San Diego (2019) 43 Cal.App.5th 404, 418.)
        8
          While the elements of a prima facie case may vary depending upon the nature of
the claim, the plaintiff typically is required to proffer evidence that “(1) he was a member

                                              13
motion for summary judgment “in ‘an employment discrimination case, the employer, as
the moving party, has the initial burden to present admissible evidence showing either
that one or more elements of plaintiff’s prima facie case is lacking or that the adverse
employment action was based upon legitimate, nondiscriminatory factors.’ [Citations.]”
(Serri, supra, 226 Cal.App.4th at pp. 860-861.) “If the employer has met its burden by
showing a legitimate reason for its conduct, the employee must demonstrate a triable
issue by producing substantial evidence that the employer’s stated reasons were untrue or
pretextual, or that the employer acted with a discriminatory animus, such that a
reasonable trier of fact could conclude that the employer engaged in intentional
discrimination or other unlawful action.” (Cucuzza v. City of Santa Clara (2002) 104
Cal.App.4th 1031, 1038.)
       To meet his burden, the employee “ ‘cannot simply show that the employer’s
decision was wrong or mistaken, since the factual dispute at issue is whether
discriminatory animus motivated the employer, not whether the employer is wise,
shrewd, prudent, or competent.’ ” (Hersant v. Department of Social Services (1997) 57
Cal.App.4th 997, 1005 (Hersant).) Nor is it sufficient for the employee to show that the
company lied about its reasons, as the pertinent laws prohibit discrimination rather than
lying. (Guz, supra, 24 Cal.4th at pp. 360-361.) “[T]here must be evidence supporting a
rational inference that intentional discrimination, on grounds prohibited by the statute,
was the true cause of the employer’s actions. [Citation.]” (Id. at p. 361.)




of a protected class, (2) he was qualified for the position he sought or was performing
competently in the position he held, (3) he suffered an adverse employment action, such
as termination, demotion, or denial of an available job, and (4) some other circumstance
suggests discriminatory motive.” (Guz, supra, 24 Cal.4th at p. 355.)


                                             14
              b. TPMG Carried its Burden to Show the Adverse Employment Actions
                 Were Based on Nondiscriminatory Factors
       Although TPMG suggests that it has shown that one or more elements of Sun’s
prima facie case is lacking,9 it rests its arguments on appeal on the evidence it presented
to demonstrate that it terminated Sun’s employment based on legitimate,
nondiscriminatory factors. We agree that TPMG carried its burden under the second step
of the McDonnell Douglas test.
       TPMG introduced admissible evidence of Sun’s history of progressively
worsening performance reviews based on his communication skills or lack thereof. It
also introduced evidence of Sun’s history of progressive discipline based on complaints
made by patients and coworkers. TPMG suspended Sun from working on two separate
occasions in 2013 and 2014, based on complaints about his care of a neonatal patient, and
based on his failure to report for work. The last suspension occurred shortly before the
October 1, 2014 meeting; TPMG notified Sun that failure to sustain acceptable
performance and attendance in the future would likely result in termination.
       On appeal, Sun argues that the evidence proffered by TPMG in support of the
motion for summary judgment is not “legitimate,” citing Evidence Code sections 412,
413, 600, subdivision (a), 601, 603, 604, and 1200. Sun has not cited to any portion of
the record below wherein he objected to TPMG’s evidence on these bases. “Evidentiary
objections not made at the hearing [on the motion for summary judgment] shall be
waived.” (§ 437c, subds. (b)(5), (d).)
       Sun further contends that TPMG failed to establish just cause for termination
pursuant to the terms of the CBA. He alleges the CBA is “the only objective criteria to

       9
         “[A] prima facie case[] of age discrimination arises when the employee shows
(1) at the time of the adverse action he or she was 40 years of age or older, (2) an adverse
employment action was taken against the employee, (3) at the time of the adverse action
the employee was satisfactorily performing his or her job and (4) the employee was
replaced in his position by a significantly younger person. [Fns. omitted.]” (Hersant,
supra, 57 Cal.App.4th at p. 1003.)


                                             15
justify the cause of termination per California Labor Code 1126,” which provides that a
collective bargaining agreement between an employer and a union is enforceable at law
or in equity, and the remedies available for breach of such an agreement are the same as
for other contracts. Sun cites to “Cheal v. El Camino Hospital 6th Court of Appeal
H036548,” suggesting that there is a legal requirement for an employer to “provide
evidence of its policies and practices, including its treatment of other employees, before
the court could find that no triable issue existed with respect to the employee’s job
performance.”
       This court is aware of only one published opinion issued in appeal number
H036548: Cheal v. El Camino Hospital (2014) 223 Cal.App.4th 736 (Cheal).10 In
discussing whether a plaintiff had made a prima facie showing of employment
discrimination, the Cheal court considered what constitutes “satisfactory performance”
under the first step of the McDonnell Douglas test. “What constitutes satisfactory
performance is of course a question ordinarily vested in the employer’s sole discretion.
An employer is free to set standards that might appear unreasonable to outside observers,
and to discipline employees who fail to meet those standards, so long as the standards are
applied evenhandedly. But that does not mean that an employer conclusively establishes
the governing standard of competence in an employment discrimination action merely by
asserting that the plaintiff’s performance was less than satisfactory. Evidence of the
employer’s policies and practices, including its treatment of other employees, may
support a contention, and an eventual finding, that the plaintiff’s job performance did in
fact satisfy the employer’s own norms. Such a finding not only carries the plaintiff’s
burden to show competence under the McDonnell Douglas/Guz analysis; it also grounds
an inference that the true motive for the challenged action lay somewhere else, as in
discriminatory animus.” (Cheal, at pp. 742-743.)
       10
            The language quoted by Sun in his opening brief does not appear in that
opinion.


                                              16
       Although there was evidence in Cheal that the employee made “several mistakes”
in performing her work, there was “strong evidence,” provided by the employee, “that the
[employer], under its own written policies, anticipated and expected such mistakes
because, given the nature of the work, they were inevitable.” (Cheal, supra, 223
Cal.App.4th at p. 743.) The Cheal court did not find that the employer bears the burden
of providing evidence of its policies and practices before the trial court can grant a
motion for summary judgment. Ultimately, Sun has not shown that TPMG failed to
establish just cause for termination pursuant to the terms of the CBA.
              c. Sun Did Not Carry His Burden to Show Pretext
       In light of TPMG’s evidence that it had nondiscriminatory reasons for its
challenged actions, the burden shifted to Sun to offer evidence that the asserted reasons
were a pretext for discrimination or evidence of discriminatory motive. Sun attempts to
show that TPMG terminated him as a result of discriminatory animus, or that TPMG’s
proffered nondiscriminatory reasons were false and thus pretextual.
       First, Sun contends that he presented evidence of discriminatory animus based on
Hsu’s declaration, in which she stated that Londono “suddenly appear[ed]” in Hsu and
Sun’s “department work area and said to Mr. Sun ‘You are so disgusting, go to the
bathroom to cut your nails.’ ” To show discriminatory animus, the employee “ ‘must
demonstrate such weaknesses, implausibilities, inconsistencies, incoherencies, or
contradictions in the employer’s proffered legitimate reasons for its action that a
reasonable factfinder could rationally find them “unworthy of credence,” [citation], and
hence infer “that the employer did not act for the [the asserted] non-discriminatory
reasons.” [Citations.]’ [Citations.]” (Hersant, supra, 57 Cal.App.4th at p. 1005.) The
single instance cited by Sun does not suffice to demonstrate that his termination resulted
from discriminatory animus.
       Next, Sun argues that the discipline history on which TPMG based at least part of
its decision was “expired” under the terms of the CBA. While Sun contends the CBA

                                             17
renders written disciplinary notices and documentation of employee counseling sessions
“invalid” after one year, Sun does not cite to evidence in the record on appeal to support
this contention. Moreover, TPMG produced evidence of disciplinary events within a year
of Sun’s termination. Sun does not cite to any evidence in the record disproving TPMG’s
evidence of a disciplinary history based on patient and coworker complaints. Nor does
he provide evidence disputing the declining performance reviews he was receiving prior
to his termination. Sun does not cite any evidence that TPMG’s asserted reasons for
terminating his employment were a pretext for age discrimination, other than to allege
that Londono “deliberately concealed or evaded the information of the age discrimination
in her deposition.” Sun cites to a portion of Londono’s deposition where she states she
does not know the ages of the two employees who took over the hours that Sun used to
work. From this he asserts that Londono deliberately withheld the age-related
information regarding other employees. He does not provide additional evidence to
demonstrate that Londono falsified her answer, or otherwise “deliberately concealed or
evaded” information related to the age discrimination claim.
        Sun argues that the trial court added a fourth and fifth step to the McDonell
Douglas test by stating that “falsity of the reasons for termination alone is not enough to
create a triable issue of fact,” and by finding that Sun had not produced evidence to
support a rational inference of age discrimination. But the Supreme Court indicated in
Guz that the consideration of whether a company lies about its reasons for discrimination
is part of the trial court’s evaluation under the three-step test. (See Guz, supra, 24 Cal.4th
at pp. 360-361.) The trial court’s statement was thus not inconsistent with either Guz or
McDonnell Douglas. And even if the trial court incorrectly interpreted or applied the
law, we independently review the evidence, and conclude that there is no triable issue of
fact.
        In sum, we conclude Sun failed to meet his burden of producing substantial
evidence that TPMG’s stated reasons terminating him were untrue or pretextual, or that

                                             18
TPMG acted with a discriminatory animus, such that a reasonable trier of fact could
conclude it engaged in intentional age discrimination. (Serri, supra, 226 Cal.App.4th at
p. 868.) Accordingly, the court properly granted summary adjudication to TPMG on
Sun’s age discrimination claims.
       2. Cause of Action for Retaliation Against Whistleblowing
       “To establish a prima facie case of retaliation, the plaintiff must show (1) he or she
engaged in a protected activity; (2) the employer subjected the employee to an adverse
employment action; and (3) a causal link between the protected activity and the
employer’s action. [Citations.] Once an employee establishes a prima facie case, the
employer is required to offer a legitimate, nonretaliatory reason for the adverse
employment action. [Citations.] If the employer produces a legitimate reason for the
adverse employment action, the presumption of retaliation ‘drops out of the picture,’ and
the burden shifts back to the employee to prove intentional retaliation. [Citation.]”
(Akers v. County of San Diego (2002) 95 Cal.App.4th 1441, 1453.) “Retaliation may be
proven by circumstantial evidence. [Citation.] This includes the temporal proximity
between a protected disclosure of information and adverse treatment. [Citation.]”
(Taswell v. Regents of University of California (2018) 23 Cal.App.5th 343, 365.)
       Sun made his claim for retaliation pursuant to Labor Code section 1102.5 and
Health and Safety Code section 1278.5. Labor Code section 1102.5 precludes an
employer from retaliating against an employee “for disclosing information, or because
the employer believes that the employee disclosed or may disclose information, to a
government or law enforcement agency, to a person with authority over the employee or
another employee who has the authority to investigate, discover, or correct the violation
or noncompliance, or for providing information to, or testifying before, any public body
conducting an investigation, hearing, or inquiry, if the employee has reasonable cause to
believe that the information discloses a violation of state or federal statute, or a violation
of or noncompliance with a local, state, or federal rule or regulation, regardless of

                                              19
whether disclosing the information is part of the employee’s job duties.” (Lab. Code, §
1102.5, subd. (b).) Health and Safety Code section 1278.5 recognizes that there exists a
public policy to encourage health care workers to “notify government entities of
suspected unsafe patient care and conditions.” (Health & Saf. Code, § 1278.5, subd. (a).)
A health facility cannot retaliate against an employee who presents a grievance or
complaint “to an entity or agency responsible for accrediting or evaluating the facility, or
the medical staff of the facility, or to any other governmental entity.” (Health & Saf.
Code, § 1278.5, subd. (b)(1)(A).)
       As previously discussed, as this matter involved a motion for summary judgment,
TPMG had the initial burden to establish a legitimate reason for Sun’s termination. Our
independent review has established that the evidence demonstrates that TPMG met its
burden to show just cause for termination. In response, Sun was required to make a
prima facie showing that he engaged in protected activity, either by providing
information that would disclose a violation of a statute, rule, or regulation under Labor
Code section 1102.5, subdivision (b), or by presenting a complaint or grievance
concerning suspected unsafe patient care and conditions under Health and Safety Code
section 1278.5. We conclude based on our review of the evidence that Sun has not made
this showing.
       Sun does not cite to any evidence demonstrating that he engaged in protected
activity. He claims that he reported the “unlawful practice” of certain nurses, but the
portion of the record he cited does not include evidence of such a report. Sun discussed
his concerns about nurses’ conduct at his deposition. Contrary to his assertions in his
opening brief, he did not testify that he expressed these concerns in any meaningful or
understandable way during the October 1, 2014 meeting.
       Londono’s deposition testimony, cited by Sun, does nothing to support his
contention that he engaged in protected activity at the October 1, 2014 meeting. Londono
recalled that Sun raised issues about “nurses complaining that he . . . rips things off the

                                             20
patients.” Sun suggests that Londono was willfully suppressing evidence about his
alleged whistleblowing, without specifying what evidence was suppressed, and without
citing to any evidence of such suppression in the record.
       Similarly, the statements of other attendees of the October 1, 2014 meeting do not
reveal that Sun engaged in protected activity at that time. None of the attendees indicated
that Sun was disclosing a violation of a statute, rule or regulation, or providing a
complaint about unsafe patient care and conditions. To the contrary, they indicated that
Sun expressed dissatisfaction with his experience at TPMG and complained about prior
discipline that had been imposed on him. The relevant statutes do not include general
expressions of dissatisfaction as a protected activity.
       Sun alleges that notifying TPMG of his need to take time off for his wife’s surgery
constitutes protected activity, as he claims his wife needed the surgery as a result of the
negligence of a TPMG doctor. He cites to an “expert witness declaration” in an
arbitration matter regarding his wife’s medical treatment. There is no evidence that Sun
provided the exhibit to Londono, McKenna, or Rich prior to his termination. Neither the
VOT Sun claims he filed while on administrative leave nor the form he completed to
request time off to care for his wife refer to the cause for her surgery.
       Finally, without citing any legal authority, Sun contends that TPMG’s “retaliatory
termination” violated the California Department of Managed Care’s policy of continuity
care. We will disregard this conclusory and unsupported argument. (Tanguilig, supra,
36 Cal.App.5th at p. 520.)
       Sun did not meet his burden to make a prima facie showing that he engaged in a
protected activity. Thus, the trial court did not err in granting summary adjudication as to
this cause of action.
       3. Cause of Action for Wrongful Termination in Violation of CFRA
       “The Moore-Brown-Roberti Family Rights Act (CFRA) ([Gov. Code, ]§ 12945.1
et seq.) ‘is intended to give employees an opportunity to take leave from work for certain

                                              21
personal or family medical reasons without jeopardizing job security.’ [Citations.] The
CFRA makes it unlawful for an employer of 50 or more persons ‘to refuse to grant a
request by an employee’ for family care and medical leave and ‘to interfere with, restrain,
or deny the exercise of, or the attempt to exercise, any right’ provided by the CFRA.
([Gov. Code, ]§ 12945.2, subds. (a), [(q)].) It is also an unlawful employment practice to
discharge or discriminate against any individual because of his or her exercise of the right
to family care or medical leave as provided by the CFRA. ([Gov. Code, ]§ 12945.2,
subd. [(k)](1).)” (Soria v. Univision Radio Los Angeles, Inc. (2016) 5 Cal.App.5th 570,
600-601 (Soria).) “Family care and medical leave” includes “Leave to care for a . . .
spouse . . . who has a serious health condition.” (Gov. Code, § 12945.2, subd. (b)(4)(B).)
Sun contends TPMG terminated his employment after learning that he wanted to take
leave related to his wife’s surgery, scheduled in November 2014.
       “Like claims for discrimination, CFRA retaliation claims . . . are subject to the
McDonnell Douglas burden-shifting analysis. [Citations.] [¶] In order to establish a
prima facie case for retaliation as required by the first prong of the McDonnell Douglas
burden-shifting analysis, an employee must show: ‘(1) he or she engaged in a “protected
activity[ ]” [such as taking leave for a CFRA-protected purpose,] (2) the employer
subjected the employee to an adverse employment action, and (3) a causal link existed
between the protected activity and the employer’s action.’ [Citation.] ‘If the employee
successfully establishes these elements and thereby shows a prima facie case exists, the
burden shifts to the employer to provide evidence that there was a legitimate,
nonretaliatory reason for the adverse employment action.’ [Citation.] If the employer
satisfies this prong by producing evidence demonstrating the existence of ‘a legitimate
reason for the adverse employment action, “the presumption of retaliation ‘ “ ‘drops out
of the picture,’ ” ’ [citation], and the burden shifts back to the employee to provide
“substantial responsive evidence” that the employer’s proffered reasons were untrue or



                                             22
pretextual.’ [Citation.]” (Bareno v. San Diego Community College Dist. (2017) 7
Cal.App.5th 546, 560 (Bareno).)
       As the instant matter concerns a motion for summary judgment, TPMG had the
initial burden to produce admissible evidence that one of more of Sun’s prima facie
elements was lacking, or that Sun’s termination was based on legitimate, nonretaliatory
bases. (Bareno, supra, 7 Cal.App.5th at p. 561.) The trial court found TPMG produced
admissible evidence that Sun’s termination was based on legitimate, nonretaliatory bases.
In support of the trial court’s finding, TPMG cites Sun’s history of progressive discipline
and the specific complaints lodged against Sun through October 2014, the evidence of
which we discussed at length, ante.
       Although Sun contends the adverse employment action followed on the heels of
his protected requested for leave, the evidence shows that TPMG began undertaking
discipline of Sun before Sun purportedly requested leave on October 8 or October 9,
2014. Sun was advised on October 7, 2014, that he would be placed on administrative
leave and that he should not be at the facility “until authorized by Management,” except
for medical appointments or for the pharmacy. Sun acknowledged understanding these
instructions. Thus, TPMG met its burden to show legitimate reasons for Sun’s
termination, unrelated to Sun’s request for leave.
       Sun suggests the mere fact he submitted a leave request on October 8, 2014,
reveals TPMG’s pretext, stating that TPMG had an “obligation to notify his CFRA right
by California Code of Regulation 7297.1, 7297.4 (5) (6), 7297.9.” He contends that
TPMG’s failure to provide him with notice of his rights under the CFRA precluded the
trial court from granting summary judgment. In doing so, he cites Faust v. California
Portland Cement Co. (2007) 150 Cal.App.4th 864 (Faust), a case in which an employee
was terminated after submitting insufficient paperwork to sustain an approved absence
from his job. (Id. at p. 872.) Following a motion for summary judgment by the
employer, the employee argued that a triable issue of fact existed as to whether the

                                            23
employer interfered with his rights under the CFRA. (Id. at p. 873.) On appeal, the
employee contended that the trial court erred in applying the McDonnell Douglas burden
shifting analysis to his claim; the appellate court agreed that “an interference claim under
the FMLA (and thus the CFRA) does not involve the [McDonnell Douglas test]. . . . A
violation of the FMLA ‘simply requires that the employer deny the employee’s
entitlement to FMLA leave.’ ” (Id. at p. 879.) Unlike the employee in Faust, Sun alleges
retaliation based on his application for leave, not interference with his rights under the
CFRA. Sun has not cited any relevant legal authority indicating that a failure to comply
with relevant California Codes of Regulation defeats a motion for summary adjudication
of a retaliation claim, rather than an interference claim.
       Sun also contends that TPMG’s assertion that Sun was terminated because he
appeared on-site on October 8 and 9, 2014, in violation of management directives is
evidence that TPMG terminated his employment because he sought leave. TPMG
contended that Sun’s presence at the facility was “defiant of instructions given to [Sun]
by Management with regard to your status on paid administrative leave pending results of
the investigation.” Temporal proximity between protected activity and an adverse
employment action can suggest retaliation. (Bareno, supra, 7 Cal.App.5th at p. 560.)
However, “temporal proximity by itself, while sufficient to establish a prima facie case, is
not adequate to show pretext. [Citation.] [¶] Where the employee relies solely on
temporal proximity in response to the employer’s evidence of a nonretaliatory reason for
termination, he or she does not create a triable issue as to pretext, and summary judgment
for the employer is proper.” (Arteaga v. Brink’s, Inc. (2008) 163 Cal.App.4th 327, 357.)
       TPMG met its burden to show legitimate, nonretaliatory reasons for terminating
Sun. Sun has not provided substantial responsive evidence that TPMG’s proffered
reasons were untrue or pretextual. The trial court did not err in granting summary
adjudication as to this cause of action.



                                              24
       4. Cause of Action for Wrongful Termination in Violation of Public Policy
       “To prevail on a claim for wrongful termination in violation of public policy, a
plaintiff must show that (1) the plaintiff was employed by the defendant, (2) the
defendant discharged the plaintiff, (3) a violation of public policy was a motivating
reason for the discharge, and (4) the discharge harmed the plaintiff. [Citations.]”
(Ferrick v. Santa Clara University (2014) 231 Cal.App.4th 1337, 1343.) “The public
policy supporting a claim of wrongful termination must meet the following four criteria:
‘First, the policy must be supported by either constitutional or statutory provisions.
Second, the policy must be “public” in the sense that it “inures to the benefit of the
public” rather than serving merely the interests of the individual. Third, the policy must
have been articulated at the time of the discharge. Fourth, the policy must be
“fundamental” and “substantial.” ’ [Citation.]” (Id. at p. 1344.)
       In his first amended complaint, Sun alleged that TPMG’s “actions including
retaliating against Plaintiff for reporting and/or opposing unlawful conduct, and for his
application for FMLA as well as the other things discussed above, constitute the tort of
wrongful termination in violation of the public policy of the State of California.” On
appeal, Sun does not clearly articulate the public policies TPMG allegedly violated in
terminating his employment, aside from those against retaliation as implied in his causes
of action for retaliation against whistleblowing and wrongful termination in violation of
CFRA. Based on our de novo review of the record, we have concluded that TPMG had
legitimate, nonretaliatory bases for terminating Sun. We perceive no evidence, and Sun
has not directed us to any in the record, in support of the claim that violation of the public
policy enjoining retaliation was a motivating reason for his termination.
       Sun further contends that “Defendant cancellation of the scheduled repair surgery
and dumping its victim of negligence to Med-Cal also encroached public interest,” citing
to an “expert witness declaration” from an arbitration matter. Sun does not cite any facts
supporting his implied contention that TPMG violated a public policy by allegedly

                                             25
cancelling a surgery, or that such violation was the motivating factor behind TPMG’s
termination of Sun’s employment. Nor does Sun cite to statutory or constitutional
provisions supporting the alleged public policy at issue. Sun has not demonstrated on
appeal that the trial court erred in granting summary adjudication on this cause of action.
       5. Cause of Action for Breach of the Covenant of Good Faith and Fair Dealing
       “ ‘The prerequisite for any action for breach of the implied covenant of good faith
and fair dealing is the existence of a contractual relationship between the parties, since
the covenant is an implied term in the contract.’ [Citation.] The covenant does not exist
independently of the underlying contract. [Citation.] ‘Generally, the implied covenant
operates to protect the express covenants or promises of the contract.’ [Citation.] ‘The
precise nature and extent of the duties imposed under the implied covenant thus depend
upon the purposes of the contract.’ [Citation.]” (Molecular Analytical Systems v.
Ciphergen Biosystems, Inc. (2010) 186 Cal.App.4th 696, 711-712.) TPMG moved for
summary adjudication of Sun’s cause of action for breach of the covenant of good faith
and fair dealing solely on the basis that in his first amended complaint Sun did not allege
the existence of a relevant contract between himself and TPMG, or the breach of a
relevant contract. Rather, he alleged that he was “a union member and [TPMG] were
bound by their employment contract.” The trial court agreed that Sun had not produced
any admissible evidence of the existence of a contract between himself and TPMG, and
thus granted summary adjudication, finding that the fact Sun’s “employment was subject
to or governed by a CBA does not mean that the CBA is a contract between [Sun] and
TPMG.”
       On appeal, Sun contends TPMG’s first undisputed material fact, as set forth in its
separate statement in support of the summary judgment motion, proves the existence of
the required contract between Sun and TPMG: “During the years 2007-2014, Samuel
Sun was employed by The Permanente Medical Group, Inc. (‘TPMG’) and his
employment was governed TPMG policies and a Collective Bargaining Agreement

                                             26
(‘CBA’)[.]” Sun then purports to quote specific provisions of the CBA. However, the
CBA is not part of the record on appeal before us. (See fns. 3, 8, ante.) We thus may
disregard his contentions. (Tanguilig, supra, 36 Cal.App.5th at p. 520.) Even if we were
to consider the CBA, the provisions Sun himself cites make clear that he is at best a third-
party beneficiary of the agreement. In addition, the CBA includes a discharge grievance
process. Even if we assume that Sun’s status as a third-party beneficiary made him a
party to the CBA, he neither pled in his complaint nor in his briefing that he exhausted
this grievance process.
       Further, the legal authority cited by Sun does not support Sun’s contention that he
was in a contractual relationship with TPMG simply by virtue of his union membership
and participation in the CBA. Labor Code section 1126 confirms that collective
bargaining agreements between an employer and a union are enforceable at law or in
equity, and subject to the same remedies for breach as other contracts. It does not
provide that such an agreement between an employer and a union automatically creates a
contractual relationship between the employer and individual union member employee.
Similarly, the Supreme Court’s decision in Guz, supra, 24 Cal.4th at pages 349-350, does
not require the trial court to assume the existence of a contractual relationship between a
union member employee and an employer based on a collective bargaining agreement
between a union and an employer.
       For these reasons, we conclude Sun has not demonstrated that the trial court erred
in granting summary adjudication on this cause of action.
       6. Cause of Action for Punitive Damages
       In his first amended complaint, Sun sought punitive damages pursuant to Civil
Code sections 3294-3296. As discussed, ante, TPMG has provided sufficient evidence to
show no triable issue of fact as to the other causes of action in Sun’s complaint. TPMG
has demonstrated that it had legitimate, nondiscriminatory and nonretaliatory reasons for
terminating Sun’s employment, and has shown that Sun cannot establish one or more

                                             27
elements of his other causes of action. Sun supports his cause of action for punitive
damages with the same factual contentions that underlie the previous claims, contentions
for which he has failed to produce sufficient supporting evidence. We conclude that the
trial court did not err when it granted summary judgment on Sun’s punitive damages
claim.
                                     IV. DISPOSITION
         The September 14, 2017 order denying Sun’s motion to continue the hearing and
granting TPMG’s motion for summary judgment, October 3, 2017 order denying Sun’s
motion to compel further responses to request for production of documents, and October
20, 2017 judgment are affirmed.




                                            28
                                      _______________________________
                                      Greenwood, P. J.




WE CONCUR:




______________________________________
       Lie, J.




______________________________________
       Wilson, J.




Sun v. The Permanente Medical Group
H045278